DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 10/26/2022:
Claims 1-19 and 26 are pending in the current application.  Claims 20-25 and 27-54 have been cancelled.
The previous prior art-based rejection is overcome in light of the amendment and a new rejection is laid out below.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
6.	Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295.
Regarding Claims 1 and 26, Hatta discloses a lithium battery comprising an anode, cathode, and organic electrolyte comprising a lithium salt (paras 0012-0015, 0162-0165), and a separator 1 interposed between the anode and cathode, said separator 1 comprising an extruded porous polymeric layer (substrate 2 can be a microporous film obtained by extrusion, para 0053), wherein the extruded porous polymeric layer 2 comprises a plurality of pores, and the heat absorbing layer 3 is disposed at least on porous polymeric layer 2 (para 0062) (see at least paras 0047-0052, 0061-0082,  0321-0327).  Hatta does not specifically say that boehmite particles are disposed within pores of the extruded porous polymeric layer 2.  However, in the same field of endeavor of battery separators having excellent heat resistance, Kim teaches that a separator having a heat resistant element such as a heat resistant layer (including the same elements as Hatta uses, e.g. alumina, titania, silica, see paras 0043 of Kim and para 0081 of Hatta) advantageously includes the heat resistant/absorbant inorganic particles inside the pores with the advantage that an impregnation amount of electrolyte may be increased in the separator to improve ionic conductivity (see e.g. Fig 1; paras 0037-0044).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the separator of Hatta such that the heat absorbing boehmite particles of Hatta are disposed within the plurality of pores of the extruded porous polymeric layer 2 because Kim teaches that this improves wetting properties of the separator which increases ionic conductivity by allows for more impregnation of electrolyte into the separator pores.  
Hatta teaches that the loading of boehmite in the heat absorbing layer 3 is a result-effective variable in which the ratio of particles to resin of 3 is optimized from 70% by mass to 98% by mass relative to the amount of resin included (para 0088) but Hatta modified by Kim fails to specifically disclose that the amount of boehmite disposed within the plurality of pores of the extruded porous polymeric layer is 0.27 g/m2.  However, because Kim teaches in paras 0044-0045 that the thickness of the heat resistant inorganic material layer with respect to the thickness of the porous polymer substrate is a result effective variable that is controlled to ensure that the loading of inorganic particles into the pores is not excessive such that the pores are blocked, the skilled artisan would have found it obvious before the effective filing date of the instant application to adjust the loading of the heat absorbing boehmite particles held within the pores of Hatta to arrive at an amount that serves the desired function of heat absorption and electrolyte impregnation, such that the skilled artisan could arrive at the claimed loading of 0.27g/m because Kim teaches that this loading is a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
7.	Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295, as applied to claim 1, and further in view of Katayama US PG Publication 2010/0015530.
Regarding Claim 2, Hatta modified by Kim discloses the claimed separator as explained above in the rejection of Claim 1, which is incorporated herein in its entirety.  Hatta fails to specifically disclose that the boehmite particles comprise hydrophobic boehmite particles.  However, in the same field of endeavor of lithium ion secondary batteries using composite separators including boehmite filler, Katayama teaches that water in a secondary battery is undesirable (paras 0027-0030), and the water content of a separator using inorganic particles (e.g. boehmite) and binder can be controlled by treating the inorganic particles with surface reforming agents to become hydrophobic (see e.g. para 0042-0043, 0049-0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use hydrophobic boehmite particles in the heat absorbing layer 3 of Hatta modified by Kimbecause Katayama teaches that this allows for control of the water content of a separator, which improves the battery, and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claims 7 and 8, Hatta modified by Kim fails to specifically disclose that the average crystallite size of said boehmite particles is between 5 nm and 25 nm or between 5 and 8 nm.  However, the average crystallite size (particle diameter) of said boehmite particles of Katayama is at least 10 nm (0.01 µm) and is optimized to be smaller than the thickness of the separator and larger than 1/100 of the thickness of the separator because the gap between particles allows a shortened conduction path of ions in the separator and the particles can prevent short circuit caused by generation of lithium dendrites if spaced properly (para 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the boehmite particles/crystallites of Hatta modified by Kim to have an average crystallite size of 5 to 25 nm since Katayama teaches a number of reasons to have particles in an overlapping range of at least 10 nm, including a shortened conduction path of ions in the separator and the prevention of short circuit caused by generation of lithium dendrites. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). 
Although Katayama teaches “at least 10 nm”, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
8.	Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295and Katayama US PG Publication 2010/0015530, as applied to Claim 2, and further in view of Carlson US PG Publication 2007/0190427.  
Regarding Claims 3, 4, and 6, Hatta modified by Kim and Katayama discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 1, which is incorporated herein in its entirety. Hatta modified by Kim and Katayama does not specifically disclose that the hydrophobic boehmite particles comprise a reaction product of an organic carbonate (e.g. ethylene carbonate) with boehmite or an organic polymer reacted with at least a portion of the boehmite of said boehmite particles.  However, Carlson discloses a separator for a battery wherein boehmite particles are treated with an organic carbonate such as ethylene carbonate or organic polymer (meeting Claims 4 and 6 since a reaction of the boehmite particles with the polymer would necessarily react at least a portion of the particles) to provide organically-modified boehmite filler in order to provide high ionic conductivity and improved strength (see at least paras 0017, 0033, 0045).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the boehmite particles of Hatta modified by Kim and Katayama the organic carbonate-modified boehmite (specifically ethylene carbonate-modified) particles of Carlson because these particles are known to improve the ionic conductivity and strength of a battery separator.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 modified by Kim US PG Publication 2017/0373295, Katayama US PG Publication 2010/0015530, and Carlson US PG Publication 2007/0190427, as applied to Claim 3, and further in view of Nakatsutsumi US PG Publication 2015/0155601.  
Regarding Claim 5, Hatta modified by Kim, Katayama, and Carlson discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 3, which is incorporated herein in its entirety. Hatta modified by Katayama and Carlson does not specifically disclose that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite.  However, in the same field of endeavor of non-aqueous batteries, Nakatsutsumi discloses that ethylene carbonate and fluoroethylene carbonate are functionally equivalent in terms of their balance of properties (see para 0090). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute fluoroethylene carbonate for the ethylene carbonate of Hatta modified by Kim, Katayama, and Carlson, such that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite because Nakatsutsumi teaches that these materials are functionally equivalent in terms of properties in a non-aqueous battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
10.	Claims 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295, as applied to Claim 1, and further in view of Avison US PG Publication 2016/0104876.  
Regarding Claims 9 and 17-19, Hatta modified by Kim discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 1, which is incorporated herein in its entirety. Hatta discloses that there can be heat absorbing layers 3 (which include boehmite and organic polymer binder or resin as explained in the rejection of Claim 1) on the surfaces of, and throughout in the pores of, the extruded porous substrate (see e.g. paras 0061-0067) but does not specifically disclose wherein the separator further comprises a nanoporous layer adjacent at least one of two opposing sides of the extruded porous polymeric layer 2, wherein said nanoporous layer comprises the boehmite particles and the one or more organic polymer binders, or that a heat shrinkage of said separator at 150°C or 200°C for 1 hour is less than 5% or a heat shrinkage of said separator at 120°C for 1 hour is less than 1.0%. However, in the same field of endeavor of heat-resistant separators for lithium batteries containing a separator layer including heat-resistant boehmite filler and a binder, Avison discloses a nanoporous composite separator layer having nanoporous boehmite particles that maintain dimensional stability of the separator and including PVDF as a polymeric binding component, wherein Avison recognizes that battery separators should maintain dimensional stability, including undergoing less than 5.0% shrinkage of the separator material at temperatures at or above 200 °C in order to ensure battery performance and safety and specifically discloses that a nanoporous boehmite-containing separator layer of the disclosed embodiment exposed to a temperature of 200 °C for one hour advantageously exhibits less than 1% shrinkage (see e.g. at least paras 0022-0032, 0070, claim 29), said composite separator exhibiting excellent dimensional stability and thermal conductivity at high temperatures.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the separator of Hatta modified by Kim using the nanoporous boehmite-containing (and binder-containing) heat resistant layer of Avison rather than the porous layer of Katayama, and forming the separator such that heat shrinkage of said separator at 150°C or 200°C for 1 hour is less than 5% or a heat shrinkage of said separator at 120°C for 1 hour is less than 1.0%, because Avison teaches that the nanoporous composite boehmite-containing layer has enhanced thermal conductivity and excellent shrinkage and because these shrinkage values are general goals for battery separator technology and such a configuration leads to excellent dimensional stability and thermal conductivity at high temperatures.  
The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295 and Avison US PG Publication 2016/0104876, as applied to claim 9, and further in view of Katayama US PG Publication 2010/0015530.
Regarding Claim 10, Hatta modified by Kim and Avison discloses the claimed separator as explained above in the rejection of Claim 9, which is incorporated herein in its entirety.  Hatta modified by Kim and Avison fails to specifically disclose that the boehmite particles comprise hydrophobic boehmite particles.  However, in the same field of endeavor of lithium ion secondary batteries using composite separators including boehmite filler, Katayama teaches that water in a secondary battery is undesirable (paras 0027-0030), and the water content of a separator using inorganic particles (e.g. boehmite) and binder can be controlled by treating the inorganic particles with surface reforming agents to become hydrophobic (see e.g. para 0042-0043, 0049-0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use hydrophobic boehmite particles in the nanoporous heat absorbing layer 3 of Hatta modified by Kim and Avison because Katayama teaches that this allows for control of the water content of a separator, which improves the battery, and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
12.	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295, Avison US PG Publication 2016/0104876, and Katayama US PG Publication 2010/0015530, as applied to Claim 10, and further in view of Carlson US PG Publication 2007/0190427.  
Regarding Claims 11, 12, and 14, Hatta modified by Kim, Avison, and Katayama discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 10, which is incorporated herein in its entirety. Hatta modified by Kim, Avison, and Katayama does not specifically disclose that the hydrophobic boehmite particles in the nanoporous layer comprise a reaction product of an organic carbonate such as ethylene carbonate or organic polymer with boehmite.  However, Carlson discloses a separator for a battery wherein boehmite particles are treated with an organic carbonate such as ethylene carbonate or organic polymer (meeting Claims 12 and 14 since a reaction of the boehmite particles with the polymer would necessarily covalently bond with at least a portion of the particles) to provide organically-modified boehmite filler in order to provide high ionic conductivity and improved strength (see at least paras 0017, 0033, 0045).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the boehmite particles of the nanoporous layer of Hatta modified by Kim, Avison, and Katayama the organic carbonate-modified (specifically ethylene carbonate-modified) or organic-modified boehmite particles of Carlson because these particles are known to improve the ionic conductivity and strength of a battery separator.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295, Avison US PG Publication 2016/0104876, Katayama US PG Publication 2010/0015530, and Carlson US PG Publication 2007/0190427, as applied to Claim 11, and further in view of Nakatsutsumi US PG Publication 2015/0155601.  
Regarding Claim 13, Hatta modified by Kim, Avison, Katayama, and Carlson discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 11, which is incorporated herein in its entirety. Hatta modified by Kim, Avison, Katayama, and Carlson does not specifically disclose that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite.  However, in the same field of endeavor of non-aqueous batteries, Nakatsutsumi discloses that ethylene carbonate and fluoroethylene carbonate are functionally equivalent in terms of their balance of properties (see para 0090). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute fluoroethylene carbonate for the ethylene carbonate of Hatta modified by Kim, Avison, Katayama, and Carlson such that the hydrophobic boehmite particles comprise a reaction product of fluoroethylene carbonate with boehmite because Nakatsutsumi teaches that these materials are functionally equivalent in terms of properties in a non-aqueous battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
14.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta US PG Publication 2016/0043370 in view of Kim US PG Publication 2017/0373295 and Avison US PG Publication 2016/0104876, as applied to claim 9, and further in view of Choi US PG Publication 2017/0301903.
Regarding Claims 15 and 16, Hatta modified by Kim and Avison discloses the claimed separator for use in a lithium battery as described above in the rejection of Claim 9, which is incorporated herein in its entirety. Hatta modified by Kim and Avison does not specifically disclose that the boehmite particles of the nanoporous layer have an average crystallite size between 5 nm and 90 nm or between 30 nm and 50 nm.  However, Choi discloses that first and second inorganic particles are included in a heat-resistant layer of a separator in a battery and can be, for example, alumina and boehmite, respectively, and that the first particle can have an average particle diameter of 300 nm to 700 nm (variable X) and the second particle can have a tenth of that diameter (a range starting at 0.1X), and so Choi teaches that the second particles, which can be boehmite, can have a diameter of from 30 nm to 70 nm (see para 0056).  It would have been obvious for a person having ordinary skill in the art before the effective filing date of the instant application to select boehmite as the second inorganic particles of Hatta modified by Kim and Avison and to include those having an average crystallite size from 5 to 90 nm and from 30 to 50 nm because Choi teaches this composition of materials for the heat-resistant separator layer, and with respect to the particle sizes, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.").
Response to Arguments
15.	Applicant's arguments filed 10/26/2022 have been fully considered and are persuasive such that the previous rejection is withdrawn and a new rejection is laid out above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597. The examiner can normally be reached M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA S PARK/Primary Examiner, Art Unit 1729